Case 1:19-mc-00651 Document 3 Filed 12/05/19 Page 1of5

Bree,
: ry
J Poy

Pe mes
{ tin . rears

Cis y,..

IN THE UNITED STATES DISTRICT. coURT ! ("VLAD
FOR THE DISTRICT OF is De “5 AMI: Gy

IN THE MATTER OF THE
ADMINISTRATIVE INSPECTION OF
SRI GANESH PHARMACY OF

) Wo. 1:19-mc-606 “BPG.

}

)
CUMBERLAND, INC. D/B/A POTOMAC)

)

)

)

op: pi a

tLe

RETURN OF WARRANT FOR ADMINISTRATIVE INSPECTION

PHARMACY OF CUMBERLAND
501 N. CENTRE ST.,
CUMBERLAND, MARYLAND 21502

I received the attached Administrative Inspection Warrant on
November 14, 2019. On November 18, 2019, I conducted an
administrative inspection of the premises described in the
warrant, and left a copy of the warrant with Potomac Valley
Pharmacy. The following paper and electronic records were seized
pursuant to the warrant:

See attached copies of two DEA-12’s, Receipt of Case or Other

Items and two DEA-7a‘s, Acquisition of Non-Drug Property Seizures.

| <i) alist

Robert J. Hut
Diversion Investigator
Drug Enforcement Administration
Case 1:19-mc-00651 Document 3 Filed 12/05/19 Page 2 of 5°

 

U.S. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTRATION

RECEIPT FOR CASH OR OTHER ITEMS

 

 

 

 

TO: (Name, Title, Address {including ZIP CODE), if applicable) FILE NO. G-DEP IDENTIFIER
“DANE L. iL. SEWINGER | Ret / LETTE
@ PoTom Ac Vary Pra RuAtc. 7
Eo N. CenTee &
CumBe@LandD, MD. 21502.  Novemebe. 18 2019

 

 

DIVISION/DISTRICT OFFICE

LaAgeestown SEA Off ie (30!) PA3-1997

 

I hereby acknowledge receipt of the following described cash or other item(s),

which was given into my custody by the above named individual.

 

AMOUNT or QUANTITY

DESCRIPTION OF ITEM(S)

PURPOSE (lf Applicable)

 

4. Bex

TDeawees 83 #4 (cvs )

\ FRaw

SCANNING An®

 

 

AETAL Geay | Dpawees in BACH Coad
Deawee #3 - 2) Bundles

Retuen To Prt Cdcy

 

WeAWwEL A b — 1D. Bunpres

 

2 Bunnies of Scaiete Feam

 

CoeunTE& [Lecatias) B,

 

- 1% Pun des ar: C26 (serT- ac

.
20\4 |

 

Sewn Torpke, Contain 67

 

(ATIENT. Poaeitks

 

 

Slee ~

 

ent \

 

SR

 

oN

x

 

Pa

 

eee

 

 

 

RECEIVED BY (Signature)

mH

|

mx.

os

 

NAME AND TITLE (Print or Type)

Vereee, Hunt Dea [DL

 

WITNESPED SY (Signalure)

Wek, lS xP sss

FORM OEA-12 (8-02} Previous editions obsolete

 

uM

,

Zo
~

ay
Meche 1 Cet one re

' Electronic Form Version Designed in JetForm 5.2 Version

NAME AND TITLE (Print or Type}
#

Secret Agen t
Case 1:19-mc-00651 Document 3 Filed 12/05/19 Page 3 o0f5

 

U.S. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTRATION
RECEIPT FOR CASH OR OTHER ITEMS

 

 

 

 

TO: (Name, Title, Address (including ZIP CODE), if applicabie) FILE NO. G-DEP IDENTIFIER
Dan Tseminger FILE TITLE
‘~
DATE ;
Whs/z014

 

 

BIVISION/DISTRIGT OFFICE
Potomeg, Va ley Pharmacy

 

Thereby acknowledge receipt of the following described cash or other item(s).
which was given into my custody by the above named individual.

AMOUNT or QUANTITY DESCRIPTION OF ITEM(S) PURPOSE (If Applicable)

L Card hoard box labetedd 2 114 FOO threw, For sCanning and.
ZUSETUM dated 9-19-1 Fb thu S*3t-18 ceturn be pharmaca

 

 

 

 

donlainiag Qumercus prescriptions

1 Cardboard box labeled 4177900 Lhru
4151494 dated F-2-1G dhru |-28-14
Containing numerous prescription $
L Cardboard box labeled 2122000 thru
Zi2Y4ESO dated 13-14 thy 6-20-19

 

 

 

 

 

 

 

outa@ining Mmmerous presceipti ous

 

 

 

 

 

 

 

 

 

Cea

- RECEIVED BY (Signature) NAME AND TITLE (Print or Type)
g

Lp ure ial +

NAME AND TITLE [Print or Type)

To Ome

Elactrofiicarm Version Designed in JetForm 5.2 Version

 

 

 

FORM DEA-12 (BOrPprons editions obsolete
U.S. Department of sustias© 1:19-mc-00651 Document 3 Filed 12/05/19 Page AOté use ror oRUG EVIDENCE)

Drug Enforcement Administration ACQUISITION OF NONDRUG PROPERTY SEIZURES

        
 

 

 

 

 

 

 

1. Date Prepared: [| 2. Case Number: 3. File Title:
11-19-2019 GC-20-2004 POTOMAC VALLEY PHARMACY HAN3M
5. Group Number: | 6. Program Code: 7, Date taken into DEA 8. Where obtained (Country, City, State}
Group 398 Custody: 11-18-2019 USA, Cumberland, MD
9, Basis: [x] Evidence 10. Type: 1) Cash or other Monetary
O) Forfeiture CO] Recovered Official Advanced Funds, OAF

© Transfer In from Another Agency/DEA Office
Oo Temporary Custody

0D Safekeeping

( Transfer to Another Agensy/DEA Office

C7 Property *
CI Title ttl-Related
fl Other (Specify) screen shots, DVD, 2 OSB hard driv

 

* Hazardous materials, including weapons, must be rendered safe or sanitized prior to submitting to Evidence Custodian, (See AM 6681).

41. If seized for forfeiture and held as evidences or for safekeeping, was a SSF prepared?
Yes. Attach SSF and enter Asset ID (formerly CATS ID) #:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ol ho. Explain:
14. praised
Ext sit # 13. Name and Description of Articles aluation
Cash Amount
N-1 Screen shots of patient profiles and patient list $0.00
N-2 one DVD containing patient profiles $0.00
N-F one OSB hard drive-image of pharmacy hard drive/server $0.00
N-4 one OSB hard drive - image of pharmacy hard drive/server $0.00
+5. If firearm, enter the following information: | |
Date of NCIC Check: If stolen, provide Serial Number: Make: Model: Caliber:
NCIC#:

Date of Firearms Trace {Attach results to this document.): «Elf none, explain:
If applicable, date of Ballistics Check (Attach results to this decument):

 

 

 

16. REMARKS:
On 11/18/2019, the above Exhibits N-1 thru N-4 were obtained from Potomac Valley Pharmacy, 501 N. Centre Street,

Cumberland, MD 21502, during the execution of an Administrative inspection Warrant. DI Hunt maintained care and
custody of Exhibits N-1 through N-4 until they were processed into BDO non-drug evidence. Exhibits N-3 and N-4 were
removed from Non-drug Evidence on 11/25/2019 and hand delivered to the Digital Evidence Laboratory by DI Hunt for
analysis.

(Exhibit # N-1 - SSEE #: $000320538) (Exhibit # N-2 - SSEE 4: $001219428) (Exhibit # N-3 - SSEE #: $000320539) (Exhibit
# N-4 - SSEE #: $000320531)}

 

 

 

 

 

 

 

 

 

 

 

17a. Type/Print Name of Special Agent/Task Force Officer/Diversion Investigator: 18a. Type/Print Name of Supervisor:
/s/ Robert J Hunt, DI /s/ Niketa G Prince, GS
17b. Signature and Date: 18b, Signature and Date:
11-19-2019 11-25-2019

EVIDENCE CUSTODIAN RECEIPT REPORT
19. Received from: | |
Type/Print Name: Signature and Date:
f/s/Fatima § Desper 11-25-2019
20, Received by: | {
Type/Print Name: Signature and Date:
/s/Keisha T Ellis 11-25-2019
21. Date Entered into ENEDS/CERTS:11-25-2019 |
DEA Form 7a (10/07) (Previous sitions are obsolete) TATA ill il

Page 1 of 1 11031854
U.S. Department of Jueias’ 1:19-mc-00651 Document 3 Filed 12/05/19 Page DONGT USE FOR DRUG EVIDENCE)

 

 

 

 

 

 

 

Drug Enforcement Administration ACQUISITION OF NONDRUG PROPERTY SEIZURES
1. Date Prepared: | 2. Case Number: 3. File Titte: 4. GDEP #:
11-21-2019 GC-20-2004 POTOMAC VALLEY PHARMACY HAN3M
5. Group Number: | 6. Program Code: 7. Date taken into DEA 8. Where obtained (Country, City, State}
Group 38 Custody: 11-18-2019 USA, Cumberland, MD
9. Basis: fel Evidence 10. Type: 1 Cash or other Monetary
a Forfeiture (1 Recovered Official Advanced Funds, OAF
Transfer in from Another Agency/DEA Office CO Property *
Oo Temporary Custody
CO Safekeeping CF Title tl-Retated
(1 Transfer to Another Agency/DEA Office Other (Specify) OVO and patient profiles

* Hazardous materials, including weapons, must be rendered safe or sanitized prior to submitting to Evidence Custodian. (See AM 6681).

11. If seized for forfeiture and held as evidence or for safekeeping, was a SSF prepared?
O_sYes. Attach SSF and enter Asset !D (formerly CATS ID) #:

 

 

 

 

 

 

 

 

Ol No. Explain:
Appraised
14. *
ede 13. Name and Description of Articles Valuation
Cash Amount

N-5 One DVD containing scanned documents $0.00
N-6 copies of patient profiles $0.00
145. If firearm, enter the following information: | |
Date of NCIC Check: if stolen, provide Serial Number: Make: Model: Caliber:

NCIC#:

 

 

 

 

 

Date of Firearms Trace (Attach results to this document.): .| If none, explain:

 

 

 

if applicable, date of Ballistics Check (Attach results to this document):

 

 

 

16. REM SS wy oo, .
On 11/18/2019, Non drug Exhibit N-5 was created by DOMEX of scanned prescriptions obtained from Potomac Valley

Pharmacy for copying following AIW. This exhibit was created during the execution of the AIW at Potomac Valley
Pharmacy, 501 N. Centre St. Cumberland MD 21502. ‘

On 11/18/2019, Non drug Exhibit N-6 was obtained from patient profile reports created by pharmacy staff at Potomac
Valley Pharmacy during the AIW. OI Hunt maintained complete custody and care of Exhibits N-5 and N-6 until they were
transferred into the BDO evidence vault for safekeeping on 11/25/2019. ,

{Exhibit #@ N-S - SSEE #: §001282352) (Exhibit # N-6 - SSEE #: M000131078) ‘|

1

 

 

 

 

 

 

 

 

 

 

 

17a. Type/Print Name of Special Agent/Task Force Officer/Diversion Investigator: 18a. Type/Print Name of Supervisor:
/s/ Robert J Hunt, DI /s/ Niketa G Prince, GS
17b. Signature and Date: 18b. Signature and Date:
11-21-2019 11-25-2019

EVIDENCE CUSTODIAN RECEIPT REPORT
19. Received from: | |
Type/Print Name: Signature and Date:
/s/Fatima S$ Desper 11-25-2019
20. Received by: | |
Type/Print Name: Signature and Date:
f/s/Keisha T Ellis 41-25-2013
21. Date Entered into ENEDS/CERTS:11-25-2019 | |
DEA Form 7a (10/07) (Previous editions are obsolets) Ill {III II | itl Ill

Page 1 of 1 {1036356
